  Case
   Case1:20-cv-00151-MAC
        1:20-cv-00151 Document
                         Document
                               1-1 2Filed
                                       Filed
                                           04/15/20
                                             04/15/20Page
                                                       Page
                                                          7 of
                                                            1 23
                                                               of  9PageID
                                                               Filed: PageID
                                                                      3/1 3/2020 #:
                                                                                  #:16
                                                                                 4:06  33
                                                                                      PM
                                                                                                                                                 Lynne Finley
                                                                                                                                                 District   Clerk
                                                                                                                                                 Collin County,        Texas
                                                                                                                                                 By   Allison   McCabe Deputy
                                                                                                                                                 Envelope       ID:   41661 185
                                                     '01 565'2020
                                        Cause No.471


 TEXAS HEALTH AND HEART VASCULAR                                                                                                         IN   THE DISTRICT COURT
 HOSPITAL ARLINGTON, TEXAS HEALTH
 ARLINGTON MEMORIAL HOSPITAL,
 TEXAS HEALTH HARRIS METHODIST
 HOSPITAL ALLIANCE, TEXAS HEALTH
 HARRIS METHODIST HOSPITAL AZLE,
 TEXAS HEALTH HARRIS METHODIST
 HOSPITAL CLEBURNE, TEXAS HEALTH
 HARRIS METHODIST HOSPITAL FORT
 WORTH, TEXAS HEALTH HARRIS
 METHODIST HOSPITAL HURST-EULESS-
 BEDFORD, TEXAS HEALTH HARRIS
 METHODIST HOSPITAL SOUTHWEST
 FORT WORTH, TEXAS HEALTH
 PRESBYTERIAN HOSPITAL ALLEN,
 TEXAS HEALTH PRESBYTERIAN
 HOSPITAL DALLAS, TEXAS HEALTH                    CODOOOWDWOOOWDWOOOWDOmooDCJOOWOODOOOOODOODOOOOODOODOOOOODOmOOOWDOODOOOWDOmOOOWDWDOOO




 PRESBYTERIAN HOSPITAL DENTON,
 TEXAS HEALTH PRESBYTERIAN
 HOSPITAL KAUFMANN, and TEXAS
 HEALTH PRESBYTERIAN HOSPITAL
 PLANO,

      Plaintijj’s,



 v.                                                                                                                                       _    JUDICIAL DISTRICT

 HEALTH CARE SERVICE CORPORATION,
 D/B/A BLUE CROSS AND BLUE SHIELD 0F
 TEXAS

      Defendant.
                                                                                                                                                 COLLIN COUNTY



        PLAINTIFFS’ ORIGINAL PETITION           AND REQUEST FOR DISCLOSURE


TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW     Plaintiffs   Texas Health and Heart Vascular Hospital Arlington, Texas

Health Arlington Memorial Hospital, Texas Health Harris Methodist Hospital Alliance, Texas



PLAINTIFFS’ ORIGINAL PETITION      AND REQUEST FOR DISCLOSURE—                                                                                                                    1
     Case
      Case1:20-cv-00151-MAC
           1:20-cv-00151 Document
                            Document
                                  1-1 2Filed
                                          Filed
                                              04/15/20
                                                04/15/20Page
                                                          Page
                                                             8 of
                                                               2 23
                                                                  of 9PageID
                                                                       PageID#:#:17
                                                                                  34



Health Harris Methodist Hospital Azle, Texas Health Harris Methodist Hospital Cleburne, Texas


Health Harris Methodist Hospital Fort Worth, Texas Health Harris Methodist Hospital Hurst-


Euless—Bedford, Texas Health Harris Methodist Hospital Southwest Fort Worth, Texas Health


Presbyterian    Hospital    Allen,    Texas   Health   Presbyterian     Hospital      Dallas,    Texas          Health


Presbyterian Hospital Danton, Texas Health Presbyterian Hospital Kaufmann, and Texas Health


Presbyterian Hospital Plano (collectively the “Hospitals”) ﬁling their Original Petition and


complaining 0f Defendant Health Care Service Corporation, d/b/a Blue Cross and Blue Shield 0f


Texas (“BCBS”), and    in support thereof would respectfully         show the Court     as follows:


                                     DISCOVERY CONTROL PLAN

         1.     Pursuant to Rule 190, TEX. R. CIV.     P., the   Hospitals allege that discovery          is   intended


t0   be conducted under Rule 190.4 (Level     3).



                             PARTIES, JURISDICTION,               AND VENUE
         2.     Plaintiff   Texas Health and Heart Vascular Hospital Arlington                   is   a nonproﬁt


corporation organized and existing under the laws of the State of Texas.


         3.     Plaintiff   Texas Health Arlington Memorial Hospital            is    a nonproﬁt corporation


organized and existing under the laws 0f the State 0f Texas.


         4.     Plaintiff Texas Health Harris Methodist Hospital Alliance is a          nonproﬁt corporation

organized and existing under the laws 0f the State 0f Texas.


         5.     Plaintiff   Texas Health Harris Methodist Hospital Azle,         is   a nonproﬁt corporation


organized and existing under the laws of the State of Texas.


         6.     Plaintiff   Texas Health Harris Methodist Hospital Cleburne                     is    a    nonproﬁt

corporation organized and existing under the laws 0f the State 0f Texas.




PLAINTIFFS’ ORIGINAL PETITION           AND REQUEST FOR DISCLOSURE—                                                   2
  Case
   Case1:20-cv-00151-MAC
        1:20-cv-00151 Document
                         Document
                               1-1 2Filed
                                       Filed
                                           04/15/20
                                             04/15/20Page
                                                       Page
                                                          9 of
                                                            3 23
                                                               of 9PageID
                                                                    PageID#:#:18
                                                                               35



         7.       Plaintiff      Texas Health Harris Methodist Hospital Fort Worth                   is   a nonproﬁt


corporation organized and existing under the laws 0f the State 0f Texas.


         8.       Plaintiff      Texas Health Harris Methodist Hospital Hurst-Euless-Bedford                    is    a


nonproﬁt corporation organized and existing under the laws of the State of Texas.


         9.       Plaintiff      Texas Health Harris Methodist Hospital Southwest Fort Worth                     is   a


nonproﬁt corporation organized and existing under the laws of the State of Texas.

         10.      Plaintiff      Texas Health Presbyterian Hospital Allen           is    a nonproﬁt corporation


organized and existing under the laws 0f the State 0f Texas.


         11.      Plaintiff      Texas Health Presbyterian Hospital Dallas          is    a nonproﬁt corporation


organized and existing under the laws 0f the State 0f Texas.


         12.      Plaintiff      Texas Health Presbyterian Hospital Denton           is   a nonproﬁt corporation


organized and existing under the laws 0f the State of Texas.


         13.      Plaintiff      Texas Health Presbyterian Hospital Kaufman          is   a nonproﬁt corporation


organized and existing under the laws of the State of Texas.


         14.      Plaintiff      Texas Health Presbyterian Hospital Plano           is    a nonproﬁt corporation


organized and existing under the laws 0f the State 0f Texas.


         15.      Health Care Service Corporation, d/b/a Blue Cross and Blue Shield of Texas                     is   a


foreign corporation organized pursuant t0 the laws 0f the state 0f Illinois, with              its   principal place


of business located    at   300 East Randolph    Street,   Chicago,   Illinois   60601, and   may be      served With

                                                                        7th                                    Texas
process through Corporation Service            Company, 211 East              Street, Suite 620, Austin,


7870 1 -32 1 8.

         16.      Venue     is   proper in Collin County because Defendant’s principle ofﬁce in Texas                 is



located in Collin County at 1001 E. Lookout Dr., Richardson,              TX, 75082.




PLAINTIFFS’ ORIGINAL PETITION              AND REQUEST FOR DISCLOSURE—                                                3
  Case
  Case1:20-cv-00151-MAC
       1:20-cv-00151 Document
                         Document
                              1-1 Filed
                                  2 Filed
                                        04/15/20
                                           04/15/20
                                                  Page
                                                    Page
                                                       10 4
                                                          ofof
                                                            239PageID
                                                               PageID#:
                                                                      #: 19
                                                                         36



                                       COMPLIANCE WITH RULE 47

         17.        In accordance With Rule 47, TEX. R. CIV. P., the Hospitals state that          —

               a.   This   is                            The Hospitals and BCBS were parties to a
                                a breach 0f contract action.
                    Hospital Agreement for HMO Network Participation With an effective date 0f
                    January 1, 2014 (as amended, the “HMO Agreement”) and a Hospital Agreement
                    for PPO/POS Network Participation With an effective date 0f January 1, 2014 (as
                    amended, the “PPO Agreement”), collectively referred t0 as the Agreements. Under
                    the Agreements, the Hospitals provided hospital services to patients who had health
                    coverage under a     BCBS      health plan.   BCBS    agreed to pay for those services as set
                    forth in the   Agreements. For each 0f the patients       listed in Exhibit A, BCBS refused
                    t0   make payment according       t0 the terms     0f the Agreements;


               b.   The damages the Hospitals seek         are Within the jurisdictional limits 0f this court;


               c.   The Hospitals seek monetary        relief   0f over $1,000,000;


               d.   The Hospitals demand judgment          for all other relief t0   which they deem
                    themselves     entitled.


                                               BACKGROUND FACTS
         18.        Texas Health Resources (“THR”)                is   a hospital system that   manages several

hospitals in the State of Texas, including each 0f the Hospitals.             THR entered into the Agreements

on behalf 0fthe Hospitals. The HMO Agreement and the PPO Agreement are                      substantially similar.


The basic premise of each was             that the Hospitals      would provide Covered Services       to   BCBS’S

Members and BCBS would pay for those Covered                    Services at the rates set forth in the Agreements.


The   HMO Agreement governs any claims Where the patient had health insurance under an HMO
Plan issued or administered by          BCBS. The PPO Agreement governs any             claims where the patient


had health insurance under an          PPO     Plan issued 0r administered by    BCBS.

         19.        The Agreements each had an            initial   term 0f one year With automatic renewals


thereafter for successive one-year terms.            The Agreements successfully renewed each year and

were   in effect at all times relevant to this case.




PLAINTIFFS’ ORIGINAL PETITION                  AND REQUEST FOR DISCLOSURE—                                       4
     Case
     Case1:20-cv-00151-MAC
          1:20-cv-00151 Document
                            Document
                                 1-1 Filed
                                     2 Filed
                                           04/15/20
                                              04/15/20
                                                     Page
                                                       Page
                                                          11 5
                                                             ofof
                                                               239PageID
                                                                  PageID#:
                                                                         #: 20
                                                                            37



              20.     Attached hereto as Exhibit           A is a list 0f forty-seven claims which BCBS improperly
denied or underpaid.1 Each 0f the claims in Exhibit                    A were for Covered Services provided t0 one
of BCBS’S Members               Who had         health insurance through either an        HMO     or   PPO   plan issued or


administered by           BCBS? Each was properly payable and BCBS                 should have paid the claim within


thirty ofreceipt. Instead,          BCBS improperly denied each claim. At present, these forty-seven claims

total a principle         amount contractually due 0f $1,083,377.05.

                                    COUNT ONE: BREACH OF CONTRACT
              21.      The   contracts that have been breached are the              HMO       Agreement and the            PPO

Agreement. The Hospitals and                   BCBS   are parties t0 those agreements.      As pleaded      above, the basic


exchange was that Hospitals would provide medically necessary Covered Services                               to patients   Who

were Members of health beneﬁt plans issued 0r administered by BCBS, and                                 for those services


BCBS would            timely pay the reimbursement rates set forth in either the                HMO Agreement 0r the
PPO Agreement.

              22.      The forty-seven claims          at issue are all for   medically necessary Covered Services


provided to patients          who   at the     time they received services were     Members of health beneﬁt plans

issued 0r administered          by BCBS. The Hospitals timely submitted the claims                 to   BCBS    for   payment

as speciﬁed in the           HMO Agreement and PPO Agreement. BCBS nevertheless denied the claims
entirely 0r, if      it   paid anything, paid less than the amount contractually due,              all in   Violation 0f the


Agreements.


              23.     Each    failure    by    BCBS   to   pay a claim   in the proper contractual      amount and within

the proper contractual time             is   a breach of either the   HMO Agreement 0r the PPO Agreement. These

1
    Exhibit   A has been redacted to protect the patients’ private health information.   The Hospitals have already produced
an unredacted version t0      BCBS.

2
    Claims 1-28 are governed by the          HMO Agreement Whereas Claims 29-47 are governed by the PPO Agreement.

PLAINTIFFS’ ORIGINAL PETITION                       AND REQUEST FOR DISCLOSURE—                                              5
     Case
     Case1:20-cv-00151-MAC
          1:20-cv-00151 Document
                            Document
                                 1-1 Filed
                                     2 Filed
                                           04/15/20
                                              04/15/20
                                                     Page
                                                       Page
                                                          12 6
                                                             ofof
                                                               239PageID
                                                                  PageID#:
                                                                         #: 21
                                                                            38



breaches have caused damages t0 the Hospitals, calculated in accordance With the Agreements, in


the principle      amount 0f $1,083,377.05.

                  COUNT TWO: VIOLATION OF THE TEXAS PROMPT PAY ACT
           24.       In addition t0 the amounts due under the Agreements, the Hospitals are also entitled


to penalties      and   interest    under Chapters 843 and 1301 0f the Texas Insurance Code.


           25.       Chapter 843 0f the Texas Insurance Code governs for any claims under the                                HMO
Agreement. Subchapter               J   mandates that   BCBS pay each claim within 30            days      if it is   an electronic


claim 0r 45 days        if it is   a nonelectronic claim.    It   further imposes penalties      0n   BCBS        for each claim


it   fails to   pay within   that time frame.      For each claim Where BCBS’S deadline               t0    pay the claim was

more than 90 days         ago,     BCBS     forfeit its right t0 the contractual     discount and     is   required to pay the


full billed      charges submit 0n the claim. Chapter 843 further imposes interest                      at the rate       and from

the date provided therein.


           26.       Chapter 1301 0f the Texas Insurance Code governs for any claims under the                                 PPO

Agreement. Subchapter              C mandates that BCBS pay each claim within 30                 days      if it is   an electronic


claim or 45 days        if it is   a nonelectronic claim.    It   further imposes penalties      on   BCBS        for each claim


it   fails to   pay Within   that time frame.      For each claim Where BCBS’S deadline               t0    pay the claim was

more than 90 days         ago,     BCBS     forfeit its right to the contractual     discount and     is   required to pay the


full billed      charges submit 0n the claim. Chapter 1301 further imposes interest                     at the rate       and from

the date provided therein.


                                                   ATTORNEYS’ FEES

           27.       THR seeks to recover its attorneys’                fees t0 the extent authorized       by applicable law.

A person may recover reasonable attorneys’                  fees   from an individual or corporation,                 in addition t0


the   amount of a valid claim and            costs if the claim    is   for rendered services.   TEX. CIV. PRAC.            & REM.



PLAINTIFFS’ ORIGINAL PETITION                    AND REQUEST FOR DISCLOSURE—                                                       6
  Case
  Case1:20-cv-00151-MAC
       1:20-cv-00151 Document
                         Document
                              1-1 Filed
                                  2 Filed
                                        04/15/20
                                           04/15/20
                                                  Page
                                                    Page
                                                       13 7
                                                          ofof
                                                            239PageID
                                                               PageID#:
                                                                      #: 22
                                                                         39



CODE   § 38.001.     T0 recover     attorneys’ fees under Chapter 38 0f the                Texas Civil Practice and

Remedies Code,      (1) the claimant    must be represented by an           attorney; (2) the claimant    must present

the claim to the opposing party or t0 a duly authorized agent of the opposing party; and (3)                     payment

for the just   amount owed must not have been tendered before the 30th day                           after the   claim   is



presented. TEX. CIV. PRAC.         & REM.      CODE     § 38.002.    The   services for   Which such    fees   would be

recoverable would include, but not necessarily be limited                   t0,   those rendered in connection with:


preparation and     trial   0f this lawsuit;   post-trial,   pre-appeal services; making 0r responding t0 any


appeal to the court 0f appeals; making 0r responding t0 any petition for review by the Texas


Supreme Court; making or responding              t0    any appeal in that court in the event of the granting 0f

any such   petition;   and post-judgment discovery and collection                  in the event execution   0n or other

collection 0f any      judgment rendered by           this   Court were t0 become necessary.           THR     would be

entitled to   an additional $35,000 of reasonable attorneys’ fees                  if this case   were appealed      to the


Court of Appeals and         THR there prevailed and t0         an additional $30,000 of reasonable attorneys’


fees if this case   were further appealed       to the   Texas Supreme Court and          THR there prevailed.

                                        CONDITIONS PRECEDENT

        28.      A11 conditions precedent t0 the liability of BCBS to the Hospitals under                      all   causes


of action herein have occurred or been performed or have been excused 0r waived.


                                       RESERVATION OF RIGHTS

        29.      The Hospitals reserve         all   of their other legal and equitable remedies With respect to


the transactions in question.


                                      REQUEST FOR DISCLOSURE

        30.      Pursuant t0 Rule 194, TEX. R. CIV.            P.,   you   are requested t0 disclose, Within     50 days

of service of this request, the information or material described in Rule 194.2.




PLAINTIFFS’ ORIGINAL PETITION              AND REQUEST FOR DISCLOSURE—                                                    7
  Case
  Case1:20-cv-00151-MAC
       1:20-cv-00151 Document
                         Document
                              1-1 Filed
                                  2 Filed
                                        04/15/20
                                           04/15/20
                                                  Page
                                                    Page
                                                       14 8
                                                          ofof
                                                            239PageID
                                                               PageID#:
                                                                      #: 23
                                                                         40



                                                        PRAYER

          31.        The Hospitals       respectfully request that   BCBS     be cited t0 appear and answer, that


this   matter be set for      trial,   with notice t0   BCBS, and    that   on ﬁnal hearing, the Hospitals have a

judgment against       BCBS      for:



                a.   Money damages         in the principal   amount 0f $1,083,377.05 allocated    as follows:


                         i.   $32,078.79 to Texas Health and Heart Vascular Hospital Arlington;
                        ii.   $74,809.09 t0 Texas Health Arlington Memorial Hospital;
                       iii.   $27,1 10.07 to Texas Health Harris Methodist Hospital Alliance;
                       iV.    $29,062.59 to Texas Health Harris Methodist Hospital Azle;
                        V.    $19,660.69 t0 Texas Health Harris Methodist Hospital Cleburne;
                       Vi.    $292,223.71 t0 Texas Health Harris Methodist Hospital Fort Worth;
                       Vii.   $71,842.57 t0 Texas Health Harris Methodist Hospital Hurst—Euless—
                              Bedford;
                      viii.   $218,059.66 to Texas Health Harris Methodist Hospital Southwest Fort
                              Worth;
                        ix.   $53,232.90 t0 Texas Health Presbyterian Hospital Allen;
                        X.    $61,595.62 t0 Texas Health Presbyterian Hospital Dallas;
                       Xi.    $54,028.94 to Texas Health Presbyterian Hospital Denton;
                       xii.   $5,090.80 t0 Texas Health Presbyterian Hospital Kaufmann; and
                      xiii.   $144,58 1 .62 t0 Texas Health Presbyterian Hospital Plano;


                b.   Statutory   damages     in the principal   amount of $917,535.82 allocated    as follows:


                         i.   $2 1 ,579.34 t0 Texas Health and Heart Vascular Hospital Arlington;
                        ii.   $76,946.26 to Texas Health Arlington Memorial Hospital;
                       iii.   $40,604.49 to Texas Health Harris Methodist Hospital Alliance;
                       iV.    $29,792.20 to Texas Health Harris Methodist Hospital Azle;
                        V.    $20,456.02 to Texas Health Harris Methodist Hospital Cleburne;
                       Vi.    $195,156.92 t0 Texas Health Harris Methodist Hospital Fort Worth;
                       Vii.   $77,533.29 t0 Texas Health Harris Methodist Hospital Hurst—Euless—
                              Bedford;
                      viii.   $83,565.37 to Texas Health Harris Methodist Hospital Southwest Fort
                              Worth;
                       ix.    $3 1 ,742.69 t0 Texas Health Presbyterian Hospital Allen;
                              $84,497.90 t0 Texas Health Presbyterian Hospital Dallas;
                       X1.    $74,219.88 to Texas Health Presbyterian Hospital Denton;
                       Xii.   $5,875.17 to Texas Health Presbyterian Hospital Kaufmann; and
                      xiii.   $175,566.29 t0 Texas Health Presbyterian Hospital Plano;




PLAINTIFFS’ ORIGINAL PETITION                  AND REQUEST FOR DISCLOSURE—                                       8
 Case
 Case1:20-cv-00151-MAC
      1:20-cv-00151 Document
                        Document
                             1-1 Filed
                                 2 Filed
                                       04/15/20
                                          04/15/20
                                                 Page
                                                   Page
                                                      15 9
                                                         ofof
                                                           239PageID
                                                              PageID#:
                                                                     #: 24
                                                                        41



         c.   If statutory   interest   under the Texas Insurance Code               is   not granted,    then
              prejudgment    interest to the extent, at the rate,   and for the time as otherwise allowed
              by   applicable law;


         d.   A11 costs of Court;


         e.   Post-judgment interest 0n     all   0f the foregoing items    at the   judgment   rate   allowed
              by law, from the date ofjudgment        until paid;   and

         f.   A11 such other and further relief as the Hospitals           may show        themselves justly
              entitled to receive.


                                                         Respectfully submitted,


                                                         FRANCIS       & TOTUSEK, L.L.P.

                                                         By: Blair G. Francis
                                                            Blair G. Francis
                                                            State   Bar N0. 07354900
                                                            blair.francis@ftllplaw.com
                                                            Timothy P. Delabar
                                                            State Bar N0. 241 16273
                                                            tim.delabar@ftllplaw.com


                                                         1830 Ross Tower
                                                         500 North Akard Street
                                                         Dallas, Texas    75201
                                                         Telephone: (2 14) 740-4250
                                                         Facsimile: (214) 740-4266


                                                         COUNSEL FOR THE HOSPITALS




PLAINTIFFS’ ORIGINAL PETITION        AND REQUEST FOR DISCLOSURE—                                             9
